Citation Nr: 1016054	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-12 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a stomach 
condition, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1966 to February 
1970 with service in the Republic of Vietnam from June 1967 
to July 1968.  The Veteran was awarded the Presidential Unit 
Citation, Purple Heart Medal, and Combat Action Ribbon, among 
other awards and decorations.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claims were previously before the Board in May 
2008 and remanded at that time for additional evidentiary 
development.  Regrettably, the requested development was not 
completed.  Therefore, another remand is required.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding 
that a remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the Board's 
remand order).

The issues of (1) entitlement to service connection for high 
blood pressure and (2) entitlement to service connection for 
a heart attack, to include consideration of both conditions 
as secondary to his service-connected PTSD, as well as (3) 
entitlement to service connection for traumatic brain injury 
(TBI) have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See Veteran's February 2008 and January 2010 statements.  
Therefore, the Board does not have jurisdiction over these 
issues, and they are referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.





REMAND

Another remand is required in this case as the RO failed to 
comply with the Board's May 2008 remand order.  See Stegall, 
supra.  Specifically, the RO was instructed to do the 
following:

*	Ascertain the nature and etiology of any and 
all neurological conditions, to include 
headaches, and the proper diagnoses thereof.  
If the examiner determines that the veteran 
currently has a neurological condition, such 
as headaches, the examiner is asked to 
express an opinion as to whether the 
veteran's condition is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner must provide 
a complete rationale for any stated opinion.

*	Express an opinion as to whether the 
veteran's gastroenterological condition(s) 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service.  The 
examiner must provide a complete rationale 
for any stated opinion.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes.  Hayes v. Brown, 9 
Vet. App. 67, 73 (1996).     
 
The Veteran was afforded VA stomach and neurological 
examinations in July 2009.  Although the examiner concluded 
that neither the Veteran's migraine and tension headaches, 
nor his small hiatal hernia with GERD, was caused by or 
related to service, the examiner did not provide a complete 
rationale.  Furthermore, the examiner failed to comment on 
the significance, if any, of the Veteran's in-service 
complaints of headaches and gastritis.  Thus, the Board 
finds that these examinations are inadequate for evaluation 
purposes.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from August 
20, 2009 to the present.

In addition, the Veteran reported during a mental health 
examination in November 2008 that he would get very tense and 
nervous and that a pain would start in the back of his neck 
and proceed up over his head causing frequent headaches.  
Accordingly, the examiner should also address whether the 
Veteran's headaches and/or stomach condition are due to or 
aggravated by the Veteran's service-connected posttraumatic 
stress disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder 
relevant VA medical treatment records 
pertaining to the Veteran that are dated 
from August 20, 2009, to the present.

2.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA neurological examination.  
The examiner should provide the Veteran 
with an opportunity to explain the history 
of his headaches.  The examiner is asked 
to express an opinion as to whether the 
Veteran's currently diagnosed headaches 
are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, to include 
presumed exposure to agent orange.  The 
examiner is asked to comment on the 
significance, if any, of the Veteran's in-
service treatment for headaches in 
reaching this conclusion and any reports 
of continuity of symptoms since service.  
If not, the examiner should opine as to 
whether the headaches are due to or 
aggravated by the Veteran's service-
connected posttraumatic stress disorder.  
The examiner must provide a complete 
rationale for any stated opinion and the 
claims folder and a copy of this remand 
must be made available to the examiner.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

3.  After Step 1 is completed, the RO 
should schedule the Veteran for a VA 
gastrointestinal examination.  The Veteran 
should be provided with an opportunity to 
explain the symptoms he has had since 
service.  The examiner is asked to 
ascertain the nature and etiology of any 
and all gastrointestinal conditions, to 
include gastritis and GERD, and the proper 
diagnoses thereof.  The examiner is also 
asked to express an opinion as to whether 
the Veteran's currently diagnosed 
gastrointestinal condition(s), to include 
gastritis and GERD, are at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, to include presumed 
exposure to herbicides.  The examiner is 
asked to comment on the significance, if 
any, of the Veteran's in-service treatment 
for gastritis in reaching this conclusion 
and the Veteran's reports of symptoms he 
has had since service.  If the examiner 
opines that the diagnosed conditions are 
not related to service, the examiner 
should opine as to whether the Veteran's 
disorders are due to or aggravated by the 
service-connected posttraumatic stress 
disorder.  The examiner must provide a 
complete rationale for any stated opinion 
and the claims folder and a copy of this 
remand must be made available to the 
examiner.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

